         Case 1:19-cv-03140-GBD Document 15 Filed 09/30/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


HATEKS HATAY TEKSTIL ISLETMELERI A.S.           )
Yenisehir Mah. Maresal Fevzi Cakmak Cd.         )
Cinar Apt.                                      )
Iskenderun, Hatay, TURKEY                       )                   STIPULATION OF
                                                )                   VOLUNTARY DISMISSAL
                                                )
                                                )                    Case No.
                                                )                    19-cv-3140 (GBD)
Plaintiff,                                      )
                                                )
v.                                              )
                                                )
HIMATSINGKA AMERICA, INC.                       )
261 Fifth Avenue Suite 1400                     )
New York, NY 10016                              )
                                                )
Defendant.                                      )
________________________________________________)



                       STIPULATION OF VOLUNTARY DISMISSAL


Plaintiff Hateks Hatay Tekstil Isletmeleri A.S. and Defendant Himatsingka America, Inc. (“the

Parties”), by their respective attorneys and under Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

hereby stipulate to the dismissal of the present action with prejudice and state as follows:

1. Pursuant to a settlement agreement between the Parties, the parties hereby agree to seek

voluntary dismissal of this action with prejudice.

2. The Parties agree that each party shall bear its own costs and attorneys’ fees in connection

with this action. WHEREFORE, the Parties respectfully request that this Court issue the

proposed Order of Dismissal, attached hereto.
        Case 1:19-cv-03140-GBD Document 15 Filed 09/30/19 Page 2 of 3



                                         Respectfully submitted,
                                         Dated: September 30, 2019
cc: Counsel of Record (via ECF)




                                         ________________
                                         David S. Saltzman
                                         SALTZMAN & EVINCH, PLLC
                                         1050 K Street NW Suite 1150
                                         Washington, DC 20001
                                         Telephone: (202) 372-0092
                                         Facsimile: (202) 318-0892
                                         Email: dsaltzman@saltzmanevinch.com
                                         *Admitted pro hac vice
                                         Attorney for Plaintiff




                                         ___________________
                                         Adam Daniel Finkel
                                         SABHARWAL & FINKEL, LLC
                                         250 Park Avenue, 7th Floor
                                         New York, NY 10177
                                         Telephone: 646-409-2789
                                         Facsimile: 212-289-2296
                                         Email: adam@sabharwalandfinkel.com
                                         Attorney for Defendant
         Case 1:19-cv-03140-GBD Document 15 Filed 09/30/19 Page 3 of 3



                               CERTIFICATE OF SERVICE
I, David S. Saltzman, do hereby certify that a true and correct copy of the above and foregoing
Stipulation of Dismissal with Prejudice has been served by means of the Southern District of
New York’s ECF filing system, in accordance with the Federal Rules of Civil Procedure on this
the 30th day of September, 2019 addressed to all parties of record.


                                                    /s/ David Saltzman______
                                                    David Saltzman
